Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 17, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00425-CR



                    IN RE CHARLES WILLIAMS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              130th District Court
                           Matagorda County, Texas
                          Trial Court Cause No. 07-393

                         MEMORANDUM OPINION

      On June 2, 2014, relator Charles Williams filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (West 2004)); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Craig Estlinbaum, presiding judge of the 130th District Court of
Matagorda County, to release relator on bond and correct the record to reflect the
offense for which relator was actually convicted.
      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221.
Matagorda County is not within our appellate district. See Tex. Gov’t Code Ann. §
22.201(o) (West Supp. 2013). Instead, Matagorda County is within the Thirteenth
Court of Appeals district. Id. 22.201(n). Because Matagorda County is not in our
appellate district and it is not necessary to enforce this court’s jurisdiction, we have
no authority to issue a writ of mandamus directed at the presiding judge of the
130th District Court.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                     PER CURIAM

Panel Consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2